While I concur in the overruling of the second and third assignments of error and in the sustaining of the fourth, I must dissent from the overruling of the first.
There is no need to discuss the "policy" of the regulations or engage in conjecture as to potential undue windfalls, none of which is possible. Rather, the clear and unambiguous mandate of the regulations *Page 71 
is that appellant not be required to refund benefits received for April 1979.
Section 437.3 of the Ohio Public Assistance Manual specifically provides that "[a]ll overpayments are calculated from the first day of the second calendar month following the month of change." The only other question is the "month of change." The answer is provided by OPAM 434.2 (now Ohio Adm. Code 5101:1-25-03[A][1]) which provides that "[i]f a recipient is eligible for assistance on the first day of a month, he is eligible for the remainder of the month."
Appellant became employed on February 26, 1979. Thus, her "month of change" was March 1979 since eligibility is determined by status on the first day of the month. "Month of change" as used in the regulations must mean the first month in which the person was no longer eligible for benefits. This for appellant was March 1979 because of the application of the regulations, rather than the date of receipt of the first paycheck.
Accordingly, I would sustain the first assignment of error.